Title: Sartine to the Commissioners: A Translation, 3 June 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Marly, 3 June 1778
      
      I received the letter that you did me the honor to write the 16th of last month, asking that one of His Majesty’s frigates be given to Basmarin, Raimbeaux & Cie. to protect their commerce with America and also for use in retaliatory action for the losses the British have caused them of late. I wish that it was possible for me to be agreeable to your request, but His Majesty wishes, for the time being, not to relieve any of his vessels from service to grant them to private persons. I have the honor to be &c
      
       De Sartine
      
     